Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 1/26/2022, 8/2/2021, 5/3/2021, 1/25/2021, 11/2/2020, and 6/29/2020 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, see annotated IDS forms.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is less than 50 words.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, reference numbers “130” and “132”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities: the use of parentheses, namely “(vs a standard hydrogen electrode (SHE))” in the claim language gives the appearance that the enclosed language is optional. It is advised that the parentheses are removed. Appropriate correction is required. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 11, 13, 15-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sitando, Onias, Gold Leaching in Thiosulfate-Oxygen Solutions, Thesis, Murdoch University, published 2017 (hereinafter “Sitando”) in view of Fleming et al. (US 6344068 B1) (hereinafter “Fleming”).

Regarding claims 1, 9, and 17, Sitando teaches the dissolution of gold from gold powder and various gold ores in the presence of activated carbon (Sitando, Abstract, pg. ii). Sitando also teaches that the dissolution of gold occurs as a gold(I)-thiosulfate in non-ammoniacal thiosulfate solution with an oxygen reduction (Sitando, Abstract, pg. ii). Moreover, Sitando teaches chemical dissolution under open-circuit conditions revealed that gold dissolution in oxygenated leach solution of 0.1M calcium thiosulfate, at pH 10 and 50°C is enhanced by the presence of carbon (Sitando, Abstract, pg. iii). Sitando also teaches in an open-circuit leaching experiment, calcium thiosulfate was poured into an electrochemical cell, a polished electrode of pure gold or Au-Ag (2%) alloy was immersed into the solution, having 2% carbon, and then industrial oxygen was purged into the vessel (Sitando, pg. 92). 

The non-ammoniacal thiosulfate solution and oxygen reduction of Sitando corresponds to the thiosulfate and oxidant of the present invention. The combination of the gold ores, activated carbon, non-ammoniacal thiosulfate solution and oxygen reduction of Sitando corresponds to (c) contacting the precious metal-bearing material with the particulate carbon-based material, thiosulfate, and an oxidant to form a slurry of claim 1 of the present invention. 

While Sitando teaches the dissolution of gold (Sitando, Abstract, pg. ii), Sitando does not explicitly disclose an anion exchange resin.
With respect to the difference, Fleming teaches a process for recovering gold from thiosulfate leach solutions by preparing an aqueous gold-bearing slurry comprising a solid ore residue, a thiosulfate lixiviant, and an ion exchange resin, where the gold is then transferred from the slurry to the ion exchange resin and eluted from the resin by contacting the resin with polythionate ions to form a gold-bearing eluate from which gold is then recovered (Fleming, Column 3, lines 12-19). Fleming also teaches that the resin is preferably a strong base resin, i.e., anion exchange resin, consisting of a quaternary amine attached to a polymer backbone (Fleming, Column 6, lines 48-51).

Sitando and Fleming are analogous art as they are both drawn to methods of recovering gold from a thiosulfate solution (Sitando, Abstract; Fleming, Abstract).
In light of the motivation to prepare an aqueous gold-bearing slurry comprising a solid ore, thiosulfate lixiviant, and an ion exchange resin as taught in Fleming above, it therefore would have been obvious to one of ordinary skill in the art to add the ion exchange resin to the slurry of Sitando in order to help recover gold and copper thiosulfate, and thereby arrive at the present invention. 
The combination of the activated carbon, gold ores, thiosulfate, oxygen reduction, and ion exchange resin of Sitando in view of Fleming corresponds to (d) leaching a precious metal from the slurried precious metal-bearing material to form a leaches precious metal-bearing material, wherein the anion exchange resin has a greater affinity for the leached precious metal than the particulate carbon-based material and wherein the slurried precious metal-bearing material has a second precious metal thiosulfate leaching value that is more than the first precious metal thiosulfate leaching value of claim 1 of the present invention.
The mixing of the thiosulfate and Au-Ag alloy containing carbon in the open circuit experiment and the addition of the ion exchange resin of Sitando in view of Fleming corresponds to a) contacting a gold-bearing material with a carbon-based material and one or more of a thiosulfate lixiviant and an anion exchange resin to form a slurry, the carbon-based material comprising one or more of activated carbon, activated charcoal, coke, hard carbon derived from 
The mixing of the thiosulfate and Au-Ag alloy containing carbon in the open circuit experiment and the addition of the ion exchange resin of Sitando in view of Fleming corresponds to a) contacting a precious metal-bearing material with a particulate carbon-based material, thiosulfate, and an anion exchange resin to form a slurry comprising a slurried precious metal- bearing material, wherein the precious metal-bearing material has a first precious metal thiosulfate leaching value in an absence of contact with the particulate carbon-based material and wherein the particulate carbon-based material comprises one or more of activated carbon, activated charcoal, coke, hard carbon derived from at least one of coconut shells and elemental carbon, a calcined resin, and mixtures thereof of claim 17 of the present invention. The purging of the industrial oxygen into the vessel after the mixing of the thiosulfate, gold alloy, and ion exchange resin of Sitando in view of Fleming corresponds to b) contacting the slurry with an oxidant to leach a precious metal from the slurried precious metal-bearing material to form a leached precious metal-bearing material, wherein the anion exchange resin has a greater affinity 

Regarding claims 2 and 18, given that Sitando does not expressly teach pretreating the gold powder or various gold ores with the activated carbon (Sitando, Abstract), it is clear that the precious metal-bearing material is free of pretreatment by prior contact with the particulate carbon-based material and the oxidant, as presently claimed.

Regarding claims 3, 11, and 19, Sitando also teaches in an open-circuit leaching experiment, calcium thiosulfate was poured into an electrochemical cell, a polished electrode of pure gold or Au-Ag (2%) alloy was immersed into the solution, having 2% carbon, and then industrial oxygen was purged into the vessel, i.e., the gold alloy is contacted with all of the thiosulfate before the oxidant is added (Sitando, pg. 92). Sitando also teaches the characterization of ores/concentrates where some of the ores contain more oxides than sulfides, i.e., calcine concentrate is constituted mainly of oxides and the pressure oxidized residue and all are substantially free of organic carbon before contact with the particulate carbon-based material, see Tables 6.1 and 6.2 (Sitando, pg. 185-188). Sitando also teaches that gold leaching efficiency was better for sulfide concentrated than for oxide ores in the absence of activated carbon, i.e., oxide ores leach gold more efficiently when used in combination with activated carbon (Sitando, Abstract, pg. iii). 




Regarding claims 7, 13, and 22, Sitando in view of Fleming teaches using a strong base resin as taught above (Fleming, Column 6, lines 48-51). It is noted that the present claims require “wherein the precious metal-bearing material is contacted with at least most of the thiosulfate before the precious metal-bearing material is contacted with at least most of the particulate carbon-based material”, while Sitando in view of Fleming discloses combining the gold ores, thiosulfate, ion exchange resin, and activated carbon in no particular order, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including “wherein the precious metal-bearing material is contacted with at least most of the thiosulfate before the precious metal-bearing material is contacted with Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

Regarding claims 8, 15, and 23, Sitando also teaches the characterization of ores/concentrates where all of the gold ores are substantially free of organic carbon before contact with the particulate carbon-based material, i.e., less than about 0.01 wt.% organic carbon (Sitando, pg. 185, Tables 6.1 and 6.2). It is noted that the present claims require “wherein the precious metal-bearing material is contacted with at least most of the anion exchange resin before the precious metal- bearing material is contacted with at least most of the particulate carbon-based material”, while Sitando in view of Fleming discloses combining the gold ores, thiosulfate, ion exchange resin, and activated carbon in no particular order, however, it is noted that switching the order of performing process steps would be obvious absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). 
Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including “wherein the precious metal-bearing material is contacted with at least most of the anion exchange resin before the precious metal- bearing material is Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

Regarding claim 16, Sitando also teaches that the concentration of the sodium thiosulfate ranges from 0.05-0.5 M during the leaching process (Sitando, pg. 89, Table 3.6). The range of Sitando overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	





Claims 4-6, 10, 12, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sitando in view of Fleming as applied to claims 1, 9, and 17 above, and further in view of Choi et al. (US 2014/0356225 A1) (hereinafter “Choi”).

Regarding claims 4 and 6, Sitando also teaches that cyanide has been used for more than a century as the preferred lixiviant for extracting gold from ores and is very effective in treating certain gold ores, i.e., the gold ores are amendable to precious metal recovery by cyanidation (Sitando, pg. 1). Sitando also teaches that common sulfide and gangue minerals found in gold ores had a particle size range of 80% passing 75µm and the average particle size of carbon of approximately 2 mm was used, i.e., the particle size of carbon is greater than the average particle size of the gold ores (Sitando, pg. 96). 
The gold ores that can be extracted by cyanide of Sitando corresponds to wherein the precious metal-bearing material is an oxide ore that is amenable to precious metal recovery by cyanidation of claim 4 of the present invention. The particles sizes of the carbon and gold ores of Sitando corresponds to wherein the precious metal-bearing material has an average precious metal-bearing material particle size, wherein the particulate carbon-based material has an average carbon particle size, and wherein the average carbon particle size is more than the average precious metal-bearing material particle size of claim 4 of the present invention. 
Given that the ion exchange resin of Fleming is added to the slurry of Sitando, it therefore would have been obvious to one of ordinary skill in the art to contact at least most of the anion exchange resin with the precious metal-bearing material before contact with the oxidant absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

However, Sitando and Fleming do not expressly disclose further comprising: after the leaching (d), removing the particulate carbon-based material from the leached precious metal-bearing material by screening.
With respect to the difference, Choi teaches a process for recovering precious metals from precious metal-containing material (Choi, [0002]). Choi also teaches removing carbon from the slurry by screening, which generally requires about 95% or more of the carbon to be retained on the screen while about 90% or more of the precious metal-containing material passes through the screen (Choi, [0019]). 
As Choi expressly teaches, the removal of the carbon-based material allows for the material to be recycled and reused, thereby decreasing operating costs (Choi, [0021]). 
Sitando, Fleming, and Choi are analogous art as they are all drawn to a process for recovering precious metal using thiosulfate solutions (Sitando, Abstract; Fleming, Abstract; Choi, Abstract).

The use of a screen to remove the carbon-based materials of Choi corresponds to after the leaching (d), removing the particulate carbon-based material from the leached precious metal-bearing material by screening of claim 4 of the present invention. The removal of 95% or more of the carbon-based materials of Choi corresponds to further comprising removing at least about 95% of the particulate carbon-based material from slurry after the leaching (d) of claim 6 of the present invention. 

Regarding claims 10 and 14, Sitando also teaches that common sulfide and gangue minerals found in gold ores had a particle size range of 80% passing 75µm and the average particle size of carbon of approximately 2 mm was used, i.e., the particle size of carbon is greater than the average particle size of the gold ores (Sitando, pg. 96). 
The particles sizes of the carbon and gold ores of Sitando corresponds to wherein the precious metal-bearing material has an average precious metal-bearing material particle size, wherein the particulate carbon-based material has an average carbon particle size, and wherein the average carbon particle size is more than the average precious metal-bearing material particle size of claim 10 of the present invention. 
Given that Sitando does not expressly teach pretreating the gold powder or various gold ores with the activated carbon (Sitando, Abstract), it is clear that the precious metal-bearing 

However, Sitando and Fleming do not expressly disclose further comprising after the contacting (c) removing the carbon-based material from the leached gold- bearing material to form a carbon-depleted slurry, wherein the carbon-based material is removed by screening.
With respect to the difference, Choi teaches a process for recovering precious metals from precious metal-containing material (Choi, [0002]). Choi also teaches removing carbon from the slurry by screening, which generally requires about 95% or more of the carbon to be retained on the screen while about 90% or more of the precious metal-containing material passes through the screen (Choi, [0019]). 
As Choi expressly teaches, the removal of the carbon-based material allows for the material to be recycled and reused, thereby decreasing operating costs (Choi, [0021]). 
In light of the motivation to remove the carbon-based materials using a screen as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use a screen to remove the activated carbon after the leaching step of Sitando in view of Fleming in order to be able to recycle and reuse the activated carbon thereby decreasing operating costs, and thereby arrive at the present invention. 
The use of a screen to remove the carbon-based materials of Choi corresponds after the contacting (c) removing the carbon-based material from the leached gold- bearing material to form a carbon-depleted slurry, wherein the carbon-based material is removed by screening of claim 4 of the present invention. The removal of 95% or more of the carbon-based materials of 

Regarding claim 20, Sitando also teaches that cyanide has been used for more than a century as the preferred lixiviant for extracting gold from ores and is very effective in treating certain gold ores, i.e., the gold ores are amendable to precious metal recovery by cyanidation (Sitando, pg. 1). Sitando also teaches that common sulfide and gangue minerals found in gold ores had a particle size range of 80% passing 75µm and the average particle size of carbon of approximately 2 mm was used, i.e., the particle size of carbon is greater than the average particle size of the gold ores (Sitando, pg. 96). 
The gold ores that can be extracted by cyanide of Sitando corresponds to wherein the precious metal-bearing material is an oxide ore that is amenable to precious metal recovery by cyanidation of claim 4 of the present invention. The particles sizes of the carbon and gold ores of Sitando corresponds to wherein the precious metal-bearing material has an average precious metal-bearing material particle size, wherein the particulate carbon-based material has an average carbon particle size, and wherein the average carbon particle size is more than the average precious metal-bearing material particle size of claim 4 of the present invention. 
Given that the ion exchange resin of Fleming is added to the slurry of Sitando, it therefore would have been obvious to one of ordinary skill in the art to contact at least most of the anion exchange resin with the precious metal-bearing material before contact with the oxidant absent any clear and convincing evidence and/or arguments to the contrary (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to perform the process steps in any order, including add most of the anion exchange resin before the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

However, Sitando and Fleming do not expressly disclose further comprising: after the contacting (b), removing at least about 95 wt. % of the particulate carbon- based material from the leached precious metal-bearing material by screening.
With respect to the difference, Choi teaches a process for recovering precious metals from precious metal-containing material (Choi, [0002]). Choi also teaches removing carbon from the slurry by screening, which generally requires about 95% or more of the carbon to be retained on the screen while about 90% or more of the precious metal-containing material passes through the screen (Choi, [0019]). 
As Choi expressly teaches, the removal of the carbon-based material allows for the material to be recycled and reused, thereby decreasing operating costs (Choi, [0021]). 
In light of the motivation to remove the carbon-based materials using a screen as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use a screen to remove the activated carbon after the leaching step of Sitando in view of Fleming in 
The use of a screen to remove of 95% or more of the carbon-based materials of Choi corresponds to after the contacting (b), removing at least about 95 wt. % of the particulate carbon- based material from the leached precious metal-bearing material by screening of claim 20 of the present invention. 

Regarding claims 5, 12, and 21, Sitando also teaches chemical dissolution under open-circuit conditions revealed that gold dissolution in oxygenated, i.e., molecular oxygen, leach solution of 0.1M calcium thiosulfate, at pH 10 and 50°C is enhanced by the presence of carbon (Sitando, Abstract, pg. iii). Sitando further teaches that the total copper concentration ranges from 0.01-2.6mM after 48 hours of leaching, i.e., less than 20ppm (Sitando, pg. 208, Table 6.9).
However, Sitando and Fleming do not explicitly disclose and an oxidation-reduction potential ranging from about 100 to about 350 mV (vs a standard hydrogen electrode (SHE)), wherein a rate of contact of molecular oxygen with the slurry during the leaching (d) is at least 0.10 L 02/L slurry/min, and wherein a weight ratio of the precious metal-bearing material to particulate carbon-based material is more than about 100:1.
With respect to the difference, Choi teaches the oxidation-reduction potential of the slurry is typically greater than about 100 mV and typically less than about 750 mV, and more typically less than about 500 mV and more than about 200 mV, the rate of sparging of molecular oxygen through the slurry typically ranges from about 0.05-5 and more typically from about 0.10-2.5 LO2/L slurry/min, and the weight ratio of the carbon-based material to the precious 
As Choi expressly teaches, the process conditions are adjusted to optimize precious metal recovery (Choi, [0039])
In light of the motivation to have the oxidation-reduction potential, the rate of sparging of molecular oxygen through the slurry, and the weight ratio as taught in Choi above, it therefore would have been obvious to one of ordinary skill in the art to use the process conditions in Sitando in view of Fleming in order to optimize precious metal recovery, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738